DETAILED ACTION
This action is in response to the claimed listing filed on 07/08/2022. The filing is after final and the claims are entered.
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method of pause-less garbage collection (Claims 1-3, 5-6), a method of generating a program compatible with a pause-less garbage collector (Claims 7-15), and a system (Claims 16-18, 20), the claims recite, in part, to include at least features,
“….wherein the application includes a function having first and second implementations
thereof, the first and second implementations having corresponding behaviors with the
second implementation thereof additionally performing one or more garbage collection-
related operations therein, wherein the one or more garbage collection-related operations includes one or more fetches of a non-pointer value from memory, one or more fetches of a pointer value from memory, one or more stores of a non-pointer value to memory, one or more stores of a pointer value to memory, one or more new object allocations, and/or one or more initializations of a field of a newly-allocated object;” ,

as  in claims 1, and similarly in the method claim 7 and the system claim 16.
Close prior art of record Schoeberl includes functions put/get, or copyread/copy write for real-time garbage collector, but does not include the features above addressed in allowable subject matter. The above features are incorporated in the independent claims. Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
July 26, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191